J-S65009-18
J-S65010-18
J-S65011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MALLORY ANN MANZER                    :
                                       :
                   Appellant           :   No. 380 MDA 2018

          Appeal from the Judgment of Sentence January 30, 2018
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000712-2015


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MALLORY ANN MANZER                    :
                                       :
                   Appellant           :   No. 381 MDA 2018

          Appeal from the Judgment of Sentence January 30, 2018
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000800-2015


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MALLORY ANN MANZER                    :
                                       :
                   Appellant           :   No. 382 MDA 2018

         Appeal from the Judgment of Sentence January 30, 2018
J-S65009-18
J-S65010-18
J-S65011-18


    In the Court of Common Pleas of Bradford County Criminal Division at
                      No(s): CP-08-CR-0000135-2015


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                        FILED DECEMBER 14, 2018

       Appellant, Mallory Ann Manzer, appeals from the judgments of sentence

entered following the revocation of State Intermediate Punishment at three

separate docket numbers. The underlying convictions are as follows: theft by

unlawful taking (CP-08-CR-0000712-2015); possession of a controlled

substance (CP-08-CR-0000800-2015); and possession of drug paraphernalia

(CP-08-CR-0000135-2015).1 Appellant filed separate appeals at each of the

aforementioned docket numbers. Because these three cases are interrelated

and the same question is involved at each appeal, we consolidate these

matters sua sponte pursuant to Pa.R.A.P. 513.

       Additionally, in each appeal, appellate counsel has filed a petition to

withdraw his representation and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), which govern a withdrawal from representation on direct appeal. After

review, we grant counsel’s petitions to withdraw and affirm the judgments of

sentence.


____________________________________________


1 18 Pa.C.S. § 3921(a), 35 P.S. § 780-113(a)(16), and 35 P.S. § 780-
113(a)(32), respectively.

                                           -2-
J-S65009-18
J-S65010-18
J-S65011-18

      The trial court summarized the facts of these cases as follows:

            Appellant pled guilty on November 12, 2015 to [theft by
      unlawful taking, possession of a controlled substance, and
      possession of drug paraphernalia]. She was sentenced to … State
      Intermediate Punishment on April 1, 2016 for a period of twenty-
      four (24) months. Thereafter the [c]ourt was notified by the
      Department of Corrections by letter of December 12, 2017 that
      Appellant was expelled from said program. See Order of
      December 13, 2017. Appellant was resentenced on January 30,
      2018 to sixteen (16) months to forty-eight (48) months for Theft
      by Unlawful Taking, [and] six (6) months to twelve (12) months
      each for Possession of Controlled Substance and Possession of
      Drug Paraphernalia. The sentences were made consecutive for an
      aggregate sentence of twenty-eight (28) months to seventy-two
      (72) months.

Trial Court Opinion, 6/11/18, at 1. Appellant filed timely notices of appeal.

Both the trial court and Appellant have complied with Pa.R.A.P. 1925.

      As noted above, counsel for Appellant filed petitions to withdraw from

representation. Before we address any questions raised on appeal, we must

resolve appellate counsel’s request to withdraw.        Commonwealth v.

Cartrette, 83 A.3d 1030 (Pa. Super. 2013) (en banc). There are procedural

and briefing requirements imposed upon an attorney who seeks to withdraw

on direct appeal. The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.

Id. at 1032 (citation omitted).



                                    -3-
J-S65009-18
J-S65010-18
J-S65011-18

       In this case, those directives have been satisfied. Within the petitions

to withdraw, counsel averred that he conducted a conscientious review of the

record and pertinent legal research. Following that review, counsel concluded

that the present appeal is frivolous. Counsel sent Appellant a copy of the

Anders Briefs and petitions to withdraw, as well as a letter, copies of which

are attached to the petitions to withdraw.2 In the letters, counsel advised

Appellant that she could represent herself or that she could retain private

counsel. Appellant has not filed any additional document with this Court.

       We now examine whether the briefs satisfy our Supreme Court’s dictates

in Santiago, which provide that:

       in the Anders brief that accompanies court-appointed counsel’s
       petition to withdraw, counsel must: (1) provide a summary of the
       procedural history and facts, with citations to the record; (2) refer
       to anything in the record that counsel believes arguably supports
       the appeal; (3) set forth counsel’s conclusion that the appeal is
       frivolous; and (4) state counsel’s reasons for concluding that the
       appeal is frivolous. Counsel should articulate the relevant facts of
       record, controlling case law, and/or statutes on point that have
       led to the conclusion that the appeal is frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

       Counsel’s briefs are compliant with Santiago. The briefs set forth the

procedural history of this case, outline pertinent case authority, and discuss

counsel’s conclusion that the appeals are frivolous. We thus conclude that the



____________________________________________


2 At each docket number, the Anders brief, petition to withdraw, and letter
to Appellant are substantially the same.

                                           -4-
J-S65009-18
J-S65010-18
J-S65011-18

procedural and briefing requirements for withdrawal have been met. Counsel

for Appellant has indicated that, after a thorough and careful review of the

certified record, there are no issues to be raised in these appeals. Anders

Briefs at 14.   However, counsel does address Appellant’s concern that the

sentences imposed were too harsh. Id. This issue presents a challenge to

the discretionary aspects of Appellant’s sentences.

      We note that “[t]he right to appellate review of the discretionary aspects

of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127,

132 (Pa. Super. 2014). Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

            We conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            [708 (E)]; (3) whether appellant’s brief has a fatal
            defect, Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).



                                     -5-
J-S65009-18
J-S65010-18
J-S65011-18

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)).

      After review, we are constrained to point out that Appellant did not file

a post-sentence motion at any of the underlying docket numbers, and there

is no evidence in the record that Appellant challenged her sentences during

the sentencing proceedings. Consequently, Appellant waived any challenges

to the discretionary aspects of her sentences.       See Commonwealth v.

Cartrette, 83 A.3d 1030, 1042 (Pa. Super. 2013) (“[I]ssues challenging the

discretionary aspects of a sentence must be raised in a post-sentence motion

or by presenting the claim to the trial court during the sentencing proceedings.

Absent such efforts, an objection to a discretionary aspect of a sentence is

waived.”). Furthermore, because Appellant’s sentencing claims are waived,

the claims are deemed frivolous in an Anders analysis. Commonwealth v.

Tukhi, 149 A.3d 881, 888-889 (Pa. Super. 2016) (holding that in conducting

an analysis under Anders, an issue that is waived is also frivolous) (citation

omitted).   Accordingly, Appellant is entitled to no relief on her sentencing

claims.

      Finally, we have independently reviewed the records in order to

determine whether there are any non-frivolous issues that Appellant may

raise. Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014).

Having concluded that there are no meritorious issues, we grant Appellant’s

counsel’s petitions to withdraw, and we affirm the judgments of sentence.

                                     -6-
J-S65009-18
J-S65010-18
J-S65011-18

     Petitions to withdraw granted. Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2018




                                  -7-